Exhibit 10.1

HOME BANCORP, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 28th day of March 2011, between Home Bancorp, Inc. (the
“Corporation” or the “Employer”), a Louisiana corporation which is the parent
holding company of Home Bank (the “Corporation”), and John W. Bordelon (the
“Executive”).

WITNESSETH

WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Corporation, and the Executive and the Corporation have
previously entered into an employment agreement dated June 22, 2009 (the “Prior
Agreement”);

WHEREAS, the Executive is currently employed as the President and Chief
Executive Officer of the Bank, a federally chartered savings bank;

WHEREAS, the Board of Directors has reviewed the Executive’s performance and has
determined that it is in the Corporation’s best interests to extend the term of
the Corporation’s employment agreement with the Executive;

WHEREAS, the Corporation desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement;

WHEREAS, the Corporation desires to amend and restate the Prior Agreement in
order to make certain changes;

WHEREAS, the Executive is willing to serve the Corporation on the terms and
conditions hereinafter set forth; and

WHEREAS, the Executive is concurrently entering into a separate amended and
restated employment agreement with the Bank (the “Bank Agreement”).

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
determining severance payable under this Agreement shall be deemed to mean the
sum of (i) the annual rate of Base Salary as of the Date of Termination, and
(ii) the cash bonus, if any, earned by the Executive for the calendar year
immediately preceding the year in which the Date of Termination occurs.



--------------------------------------------------------------------------------

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.

(d) Change in Control. “Change in Control” shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.

(e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated for Cause, the date on which the Notice of Termination
is given, and (ii) if the Executive’s employment is terminated for any other
reason, the date specified in such Notice of Termination.

(h) Effective Date. The Effective Date of this Agreement shall mean the date
first written above.

(i) Disability. “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.

(j) ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(i) Good Reason. “Good Reason” means the occurrence of any of the following
conditions:

(i) any material breach of this Agreement by the Corporation, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or

 

2



--------------------------------------------------------------------------------

responsibilities as prescribed in Section 2, or (C) any requirement that the
Executive report to a corporate officer or employee of the Corporation instead
of reporting directly to the Board of Directors of the Corporation (the
“Corporation Board”), or

(ii) any material change in the geographic location at which the Executive must
perform his services under this Agreement for a period of more than 90 days;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Corporation shall thereafter have the right to remedy
the condition within thirty (30) days of the date the Corporation received the
written notice from the Executive. If the Corporation remedies the condition
within such thirty (30) cure period, then no Good Reason shall be deemed to
exist with respect to such condition. If the Corporation does not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty
(60) days following the expiration of such cure period.

(k) IRS. IRS shall mean the Internal Revenue Service.

(l) Notice of Termination. Any purported termination of the Executive’s
employment by the Corporation for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be effective immediately if
the Corporation terminates the Executive’s employment for Cause, and (iv) is
given in the manner specified in Section 10 hereof.

(m) Retirement. “Retirement” shall means voluntary termination by the Executive
which constitutes a retirement, including early retirement, under the Bank’s
401(k) plan.

2. Term of Employment and Duties.

(a) The Corporation hereby employs the Executive as the President and Chief
Executive Officer of the Corporation, and the Executive hereby accepts said
employment and agrees to render such services to the Corporation on the terms
and conditions set forth in this Agreement. The terms and conditions of this
Agreement shall be and remain in effect during the period beginning on the
Effective Date of this Agreement and ending on June 22, 2014, plus such
extensions, if any, as are provided pursuant to Section 2(b) hereof (the
“Employment Period”).

(b) At least thirty (30) days prior to June 22, 2012 and each June 22nd
thereafter (the “Renewal Date”), the Board of Directors of the Employer shall
consider and review (after taking into account all relevant factors, including
the Executive’s performance hereunder) whether it is

 

3



--------------------------------------------------------------------------------

in the best interests of the Corporation to extend the term of this Agreement.
If the Board of Directors determines that an extension of the term of this
Agreement is in the best interests of the Corporation, then the Board of
Directors may approve a one-year extension of the term of this Agreement
effective as of the Renewal Date, in which case the term of this Agreement shall
be extended for one additional year, unless the Executive gives written notice
to the Employer of the Executive’s election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such
Renewal Date. The Board of Directors of the Employer agrees to inform the
Executive not less than thirty (30) days prior to any such Renewal Date as to
whether or not the Board of Directors elected to extend the term of this
Agreement. If the Agreement is not extended as of any Renewal Date, then this
Agreement shall terminate at the conclusion of its remaining term. References
herein to the term of this Agreement shall refer both to the initial term and
successive terms.

(c) Nothing in this Agreement shall be deemed to prohibit the Corporation at any
time from terminating the Executive’s employment as President and Chief
Executive Officer during the Employment Period for any reason, provided that the
relative rights and obligations of the Corporation and the Executive in the
event of any such termination shall be determined under this Agreement.

(d) During the term of this Agreement, the Executive shall manage the operations
of the Corporation and oversee the officers that report to him. The Executive
shall also oversee the implementation of the policies adopted by the Board of
Directors of the Corporation and shall report directly to the Board of
Directors. In addition, the Executive shall perform such executive services for
the Corporation as may be consistent with his titles and from time to time
assigned to him by the Corporation’s Board of Directors.

3. Compensation and Benefits.

(a) The Employer shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $222,000 per year (“Base
Salary”), which amount may be increased from time to time in such amounts as may
be determined by the Board of Directors of the Employer and may not be decreased
without the Executive’s express written consent. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Board of Directors of the
Employer. The Executive and the Corporation acknowledge that a portion of the
Base Salary may be paid by the Bank pursuant to the terms of the Bank Agreement
for services rendered to the Bank by the Executive pursuant to his service as
President and Chief Executive Officer thereof, and the Executive and the
Corporation further acknowledge and agree that the combined Base Salary paid to
the Executive each year by the Corporation and the Bank shall be the amount set
forth above, as increased from time to time by the Board of Directors of the
Employer.

(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, employee stock ownership, or other plans, benefits
and privileges given to employees and executives of the Employer, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Employer. The Corporation shall not make any changes in such
plans,

 

4



--------------------------------------------------------------------------------

benefits or privileges which would adversely affect the Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Corporation and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Corporation.
Nothing paid to the Executive under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the salary
payable to the Executive pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policy as established from time to time
by the Board of Directors of the Employer. The Executive shall not be entitled
to receive any additional compensation from the Employer for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.

(d) Except as otherwise agreed between the Corporation and the Bank, the
Executive’s compensation, benefits and severance set forth in this Agreement
shall be paid by the Corporation and the Bank in the same proportion as the time
and services actually expended by the Executive on the business of the
Corporation and the business of the Bank, respectively, with any amounts paid by
the Bank to be credited towards the obligations of the Corporation under this
Agreement. For this purpose, the Executive shall maintain, and provide to the
Corporation on at least a monthly basis, documentation of the time and expenses
expended by the Executive on the business of each of the Corporation and the
Bank. No provision contained in this Agreement shall require the Bank to pay any
portion of the Executive’s compensation, benefits, severance and expenses
required to be paid by the Corporation pursuant to this Agreement.

4. Expenses. The Employer shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of
or in connection with the business of the Employer, including, but not by way of
limitation, automobile expenses, traveling expenses, and all reasonable
entertainment expenses (whether incurred at the Executive’s residence, while
traveling or otherwise), subject to such reasonable documentation and policies
as may be established by the Board of Directors of the Employer. If such
expenses are paid in the first instance by the Executive, the Employer shall
reimburse the Executive therefor. Such reimbursement shall be paid promptly by
the Employer and in any event no later than March 15 of the year immediately
following the year in which such expenses were incurred.

5. Termination.

(a) The Corporation shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.

(b) In the event that (i) the Executive’s employment is terminated by the
Corporation for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.

 

5



--------------------------------------------------------------------------------

(c) In the event that the Executive’s employment is terminated as a result of
Disability, Retirement or the Executive’s death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d) In the event that prior to a Change in Control (i) the Executive’s
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive for Good Reason, then the Employer shall:

(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of his Base Salary paid
by the Corporation, and

(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
continued participation of the Executive and his dependents in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employer in which the Executive and his dependents were
participating immediately prior to the Date of Termination, subject to
compliance with Section 5(f) below.

(e) In the event that either concurrently with or following a Change in Control
(i) the Executive’s employment is terminated by the Employer for other than
Cause, Disability, Retirement or the Executive’s death or (ii) such employment
is terminated by the Executive for Good Reason, then the Employer shall, subject
to the provisions of Section 6 hereof, if applicable,

(A) pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal to three (3) times that portion of his Annual
Compensation paid by the Corporation, and

(B) maintain and provide for a period ending at the earlier of (i) thirty-six
(36) months after the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
continued participation of the Executive and his dependents in all group
insurance, life insurance, health and accident insurance, and disability
insurance offered by the Employer in which the Executive and his dependents were
participating immediately prior to the Date of Termination, subject to
compliance with Section 5(f) below.

 

6



--------------------------------------------------------------------------------

(f) Any insurance premiums payable by the Employer or any successors pursuant to
this Section 5 shall be payable at such times and in such amounts (except that
the Employer shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; provided, however, that if the Executive’s
participation in any group insurance plan is barred, the Employer shall either
arrange to provide the Executive with insurance benefits substantially similar
to those which the Executive was entitled to receive under such group insurance
plan or, if such coverage cannot be obtained, pay a lump sum cash equivalency
amount within thirty (30) days following the Date of Termination based on the
annualized rate of premiums being paid by the Employer as of the Date of
Termination.

6. Payment of Additional Benefits under Certain Circumstances.

(a) If a Change in Control occurs on or before June 22, 2014 and (i) the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Corporation or the Bank (including, without limitation, the payments
and benefits which the Executive would have the right to receive from the Bank
pursuant to either Section 5 of the Bank Agreement or Article 2 of the Salary
Continuation Agreement between the Bank and the Executive (the “Bank SERP”),
before giving effect to any reduction in such amounts pursuant to either
Section 6 of the Bank Agreement or Section 2.4.3 of the Bank SERP), would
constitute a “parachute payment” as defined in Section 280G(b)(2) of the Code
(the “Initial Parachute Payment”), and (ii) the Initial Parachute Payment either
equals three times the Executive’s Base Amount or exceed three times the
Executive’s Base Amount but by an amount less than 5% of three times the
Executive’s Base Amount, then the Initial Parachute Payment shall be reduced by
the least amount necessary to bring the present value of the payments and
benefits below three times the Executive’s Base Amount, with the cash severance
to be reduced first. As used in this Agreement, “Base Amount” shall have the
meaning set forth in Section 280G(b)(3) of the Code. With respect to any Change
in Control that occurs after June 22, 2014 (provided that the term of this
Agreement has been extended pursuant to Section 2(b) hereof), if the payments
and benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the Bank
or the Corporation, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits payable by the Corporation pursuant to
Section 5 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits payable by the Corporation under
Section 5 being non-deductible to the Corporation pursuant to Section 280G of
the Code and subject to the excise tax imposed under Section 4999 of the Code.
If the payments and benefits under Section 5 are required to be reduced, the
cash severance shall be reduced first, followed by a reduction in the fringe
benefits. The determination of any reduction in the payments and benefits to be
made pursuant to Section 5 shall be based upon the opinion of independent tax
counsel selected by the Corporation and paid by the Corporation. Such counsel
shall promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose. Nothing contained in this
Section 6(a) shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6(a), or a reduction in
the payments and benefits specified in Section 5 below zero.

 

7



--------------------------------------------------------------------------------

(b) If a Change in Control occurs on or before June 22, 2014 and the Initial
Parachute Payment exceeds 105% of three times the Executive’s Base Amount, then
the Corporation shall pay to the Executive, in a lump sum within five business
days after the Date of Termination, a lump sum cash amount equal to the sum of
the following:

(A) the amount by which the payments and benefits that would have otherwise been
paid by the Bank to the Executive pursuant to Section 5 of the Bank Agreement
are reduced by the provisions of Section 6 of the Bank Agreement;

(B) the amount by which the payments that would otherwise have been paid by the
Bank pursuant to Article 2 of the Bank SERP are reduced by the provisions of
Section 2.4.3 of the Bank SERP;

(C) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Corporation and the Bank,
as defined in Section 280G(b)(3) of the Code, with the difference between the
Initial Parachute Payment and the Executive’s base amount being hereinafter
referred to as the “Initial Excess Parachute Payment”; and

(D) such additional amount (tax allowance) as may be necessary to compensate the
Executive for the payment by the Executive of state, local and federal income
and excise taxes on the payment provided under clause (C) above and on any
payments under this clause (D). In computing such tax allowance, the payment to
be made under clause (C) above shall be multiplied by the “gross up percentage”
(“GUP”). The GUP shall be determined as follows:

 

GUP =    Tax Rate       1-Tax Rate   

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause
(C) above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.

(c) Notwithstanding Section 6(b) to the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”), then the Corporation’s
independent tax counsel shall determine the amount (the “Adjustment Amount”)
which either the Executive must pay to the Corporation or the Corporation must
pay to the Executive in order to put the Executive (or the Corporation, as the
case may be) in the same position the Executive (or the Corporation, as the case
may be) would have been if the Initial Excess Parachute Payment

 

8



--------------------------------------------------------------------------------

had been equal to the Determinative Excess Parachute Payment. In determining the
Adjustment Amount, the independent tax counsel shall take into account any and
all taxes (including any penalties and interest) paid by or for the Executive or
refunded to the Executive or for the Executive’s benefit. As soon as practicable
after the Adjustment Amount has been so determined, and in no event more than
thirty (30) days after the Adjustment Amount has been determined, the
Corporation shall pay the Adjustment Amount to the Executive or the Executive
shall repay the Adjustment Amount to the Corporation, as the case may be.

(d) In each calendar year that the Executive receives payments of benefits that
constitute a parachute amount, the Executive shall report on his state and
federal income tax returns such information as is consistent with the
determination made by the independent tax counsel of the Corporation as
described above. The Corporation shall indemnify and hold the Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorneys’ fees, interest, fines and penalties) which the Executive
incurs as a result of so reporting such information, with such indemnification
to be paid by the Corporation to the Executive as soon as practicable and in any
event no later than March 15 of the year immediately following the year in which
the amount subject to indemnification was determined. The Executive shall
promptly notify the Corporation in writing whenever the Executive receives
notice of the institution of a judicial or administrative proceeding, formal or
informal, in which the federal tax treatment under Section 4999 of the Code of
any amount paid or payable under this Section 6 is being reviewed or is in
dispute. The Corporation shall assume control at its expense over all legal and
accounting matters pertaining to such federal tax treatment (except to the
extent necessary or appropriate for the Executive to resolve any such proceeding
with respect to any matter unrelated to amounts paid or payable pursuant to this
Section 6) and the Executive shall cooperate fully with the Corporation in any
such proceeding. The Executive shall not enter into any compromise or settlement
or otherwise prejudice any rights the Corporation may have in connection
therewith without the prior consent of the Corporation.

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Sections 5(d)(B) and 5(e)(B) above.

(b) The specific arrangements referred to herein are not intended to exclude any
other vested benefits which may be available to the Executive upon a termination
of employment with the Corporation pursuant to employee benefit plans of the
Bank or the Corporation or otherwise.

8. Withholding. All payments required to be made by the Corporation hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Corporation shall determine
are required to be withheld pursuant to any applicable law or regulation.

 

9



--------------------------------------------------------------------------------

9. Assignability. The Corporation may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Corporation:    Secretary    Home Bancorp, Inc.    503 Kaliste Saloom   
Lafayette, Louisiana 70508 To the Executive:    John W. Bordelon   

At the address last appearing on

the personnel records of the Employer

11. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Corporation Board to sign on its behalf. No
waiver by any party hereto at any time of any breach by any other party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. In
addition, notwithstanding anything in this Agreement to the contrary, the
Corporation may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Code.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Louisiana.

13. Nature of Obligations. Nothing contained herein shall create or require the
Corporation to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Corporation hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

14. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10



--------------------------------------------------------------------------------

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

17. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

18. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.

19. Entire Agreement. This Agreement embodies the entire agreement between the
Corporation and the Executive with respect to the matters agreed to herein. All
prior agreements between the Corporation and the Executive with respect to the
matters agreed to herein, including but not limited to the Prior Agreement, are
hereby superseded and shall have no force or effect. Notwithstanding the
foregoing, nothing contained in this Agreement shall affect the agreement of
even date being entered into between the Bank and the Executive.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

Attest:

 

    HOME BANCORP, INC.

/s/ Henry W. Busch

    By:  

/s/ Michael P. Maraist

Henry W. Busch       Michael P. Maraist Corporate Secretary       Chairman of
the Board     EXECUTIVE     By:  

/s/ John W. Bordelon

      John W. Bordelon

 

11